UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7656



In Re: ROBERT CALVIN CRAIG, JR.,

                                                          Petitioner.



             On Petition for Writ of Error Coram Nobis.
                             (CA-95-182)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Calvin Craig, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Calvin Craig, a North Carolina inmate, petitions for a

writ of error coram nobis in an effort to obtain relief from a

prefiling injunction and fine imposed because of his repeatedly

filing frivolous actions.   Coram nobis is an extraordinary remedy

to be used to remedy the most fundamental errors in a conviction

after a sentence has been served.    See United States v. Mandel, 862

F.2d 1067, 1075 (4th Cir. 1988). Craig’s petition does not satisfy

these criteria, and we therefore deny the petition.      We deny the

motions to proceed in forma pauperis, to expedite, and to strike,

and we dispense with oral argument because the facts and legal

arguments are adequately presented in the materials before the

court, and argument would not significantly aid the decisional

process.




                                                     PETITION DENIED




                                 2